


110 HRES 548 EH: Expressing the ongoing concern of the House

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 548
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Expressing the ongoing concern of the House
		  of Representatives for Lebanon’s democratic institutions and unwavering support
		  for the administration of justice upon those responsible for the assassination
		  of Lebanese public figures opposing Syrian control of Lebanon.
	
	
		Whereas on February 14, 2005, former Lebanese Prime
			 Minister Rafik Hariri, along with 22 other people, was assassinated by a
			 massive bomb;
		Whereas Lebanon’s Cedar Revolution led to the withdrawal
			 of Syrian troops from Lebanon in April 2005, following 30 years of Syrian
			 military occupation;
		Whereas parliamentary elections were held in Lebanon in
			 May and June of 2005 leading to the formation of a government under Prime
			 Minister Fuad Siniora, with a majority of the parliament and cabinet committed
			 to strengthening Lebanon’s independence and the sovereignty of its democratic
			 institutions of government;
		Whereas Lebanese independence and sovereignty are still
			 threatened by an ongoing campaign of assassination and attempted assassinations
			 of Lebanese political and public figures opposed to Syrian interference in
			 Lebanon’s internal affairs, and terrorist bombings intended to incite ethnic
			 and religious hatred, the continuing presence of state-sponsored militias and
			 foreign terrorist groups, and the ongoing and illegal trans-shipment of weapons
			 and munitions from Iran and Syria into Lebanon;
		Whereas the democratically-elected and legitimate
			 government of Lebanon, in accordance with the mandate of United Nations
			 Security Council resolutions and the relevant provisions of the Taif Accords,
			 has made efforts, through the internal deployments of the Lebanese Armed
			 Forces, to exercise its full sovereignty, so that there will be no weapon or
			 authority within Lebanon other than that of the Government of Lebanon;
		Whereas the Lebanese Council of Ministers, on November 25,
			 2006, approved a statute for the establishment of a tribunal of an
			 international character according to the terms negotiated between the
			 Government of Lebanon and the United Nations in order to bring to justice all
			 those responsible for the terrorist bombing of February 14, 2005;
		Whereas a majority of Lebanese members of parliament
			 sought a vote in favor of ratifying the statute establishing a tribunal of an
			 international character, and 70 of Lebanon’s then 127 parliamentarians sent a
			 memorandum to the United Nations Secretary-General endorsing the establishment
			 under the United Nations Charter of a Special Tribunal to bring to justice all
			 those responsible for the terrorist bombing of February 14, 2005;
		Whereas the Lebanese parliament is scheduled to convene on
			 September 25, 2007, to begin the process of electing the next President of
			 Lebanon;
		Whereas Hezbollah, a United States Department of
			 State-designated Foreign Terrorist Organization, and their pro-Syrian allies
			 have declared the democratically-elected and legitimate Government of Lebanon
			 unconstitutional, and are seeking to topple the government
			 through extra-legal means, including rioting, continuous street demonstrations
			 outside of the Council of Ministers, and obstructing traffic in Beirut;
		Whereas the transfer of weapons, ammunition, and fighters
			 into Lebanon in contravention of United Nations Security Council Resolution
			 1701 (2006), has twice prompted the Security Council to issue statements, on
			 April 17, 2007, (S/PRST/2007/12) and on June 11, 2007, (S/PRST/2007/17) wherein
			 it expressed deep and serious concern at mounting information by Israel and
			 other states of illegal movements of arms into Lebanon, and in particular
			 across the Lebanese-Syrian border, in violation of Security Council Resolution
			 1701;
		Whereas the United Nations Security Council, with the full
			 support of the United States, has repeatedly adopted resolutions, notably,
			 Resolutions 425 (1978), 520 (1982), 1559 (2004), 1655 (2006), 1664 (2006), 1680
			 (2006), 1701 (2006), and 1757 (2007) that, among other things, express the
			 support of the international community for the sovereignty, territorial
			 integrity, unity, and political independence of Lebanon under the sole and
			 exclusive authority of the Government of Lebanon, and demand the disarmament of
			 all armed groups in Lebanon;
		Whereas United Nations Security Council Resolutions,
			 notably, 1595 (2005), 1636 (2005), 1644, (2005), 1664 (2006), 1748 (2007), and
			 1757 (2007), underscore the importance of the pursuit of justice in response to
			 the terrorist bombing of February 14, 2005, and if appropriate, other
			 assassinations and assassination attempts since October 2004;
		Whereas the United Nations Security Council, with the full
			 support of the United States, has sought to assist the Government of Lebanon in
			 extending its authority over all Lebanese territory, including its sea, land,
			 and air borders, through the presence of the United Nations Interim Force in
			 Lebanon (UNIFIL) in southern Lebanon and through technical and personnel
			 assistance;
		Whereas the United Nations Security Council, with the full
			 support of the United States, has strongly supported the demand of the Lebanese
			 people that justice be done to those responsible for the terrorist attack of
			 February 14, 2005, and other terrorist attacks and attempted assassinations
			 since October 2004, establishing and extending the mandate of the International
			 Independent Investigation Commission (IIIC) to investigate terrorist bombings
			 of February 14, 2005, and moving toward the creation of a Special Tribunal of
			 an international character, according to United Nations Security Council
			 Resolutions 1595 (2005), 1636 (2005), 1644 (2005), 1664 (2006), 1686 (2006) and
			 1748 (2007);
		Whereas Lebanese Prime Minister Fuad Siniora in a letter
			 of May 14, 2007, informed the Secretary General of the United Nations that,
			 the Lebanese Government believes that the time has come for the Security
			 Council to help make the Special Tribunal for Lebanon a reality. We therefore
			 ask you, as a matter of urgency, to put before the Security Council our request
			 that the Special Tribunal be put into effect. A binding decision regarding the
			 Tribunal on the part of the Security Council will be fully consistent with the
			 importance the United Nations has attached to this matter from the outset, when
			 the investigation commission was established. Further delays in setting up the
			 Tribunal would be most detrimental to Lebanon’s stability, to the cause of
			 justice, to the credibility of the United Nations itself and to peace and
			 security in the region.;
		Whereas the United Nations Security Council, with the full
			 support of the United States, adopted Resolution 1757, establishing on June 10,
			 2007, a Special Tribunal to try all those found responsible for the terrorist
			 bombing of February 14, 2005, and if appropriate, both prior and subsequent
			 attacks in Lebanon, unless the Government of Lebanon has provided notice that
			 such a tribunal has been established under its own laws;
		Whereas the United States Congress has appropriated
			 emergency economic and military assistance to Lebanon at levels far greater
			 than the amounts of bilateral assistance provided in recent fiscal years;
			 and
		Whereas it is manifestly in the interests of the United
			 States and the international community to support the full sovereignty and
			 political independence of Lebanon, its democratically-elected and legitimate
			 government, and to insist that justice be done concerning the terrorist bombing
			 of February 14, 2005, and both prior and subsequent politically-inspired
			 assassinations and assassination attempts: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 attempts by Hezbollah and other pro-Syrian groups to undermine and intimidate
			 the democratically-elected and legitimate Government of Lebanon by extra-legal
			 means;
			(2)condemns the
			 campaign of attempted and successful assassinations targeting members of
			 parliament and public figures in favor of Lebanese independence and sovereignty
			 and opposed to Syrian interference in Lebanon, and bombings in civilian areas
			 intended to intimidate the Lebanese people;
			(3)calls on the
			 Lebanese parliament to elect a new President in accordance with the processes
			 and timetable established by Lebanon’s constitution;
			(4)declares that the
			 association of political parties with terrorist organizations, militias, and
			 other elements retaining armed operational capabilities outside of the official
			 military and security institutions of the Government of Lebanon hinders the
			 emergence of a fully-democratic Lebanon;
			(5)confirms the
			 strong support of the United States for United Nations Security Council
			 resolutions concerning Lebanon, and the clear and binding mandate of the
			 international community for the arms embargo and disarmament of all armed
			 groups in Lebanon, and particularly, Hezbollah and Palestinian factions in
			 Lebanon;
			(6)condemns Syria and
			 Iran for their ongoing roles in providing arms to terrorist organizations,
			 Lebanese militias, and other militias operating in Lebanon, in blatant
			 contravention of United Nations Security Council Resolution 1701;
			(7)declares that the
			 United States should consider Syria’s obstructive role in Lebanon when
			 assessing the status and nature of United States bilateral relations with
			 Syria;
			(8)expresses its
			 strong appreciation to Belgium, China, Cyprus, Denmark, Finland, France,
			 Germany, Ghana, Greece, Guatemala, Hungary, India, Indonesia, Ireland, Italy,
			 the Republic of Korea, Luxemburg, Malaysia, Nepal, Netherlands, Norway, Poland,
			 Portugal, Qatar, Slovakia, Slovenia, Spain, Sweden, Tanzania, and Turkey for
			 their contributions of military personnel to serve in the United Nations
			 Interim Force in Lebanon (UNIFIL), now manned with 13,251 troops of the 15,000
			 troops authorized in United Nations Security Council Resolution 1701;
			(9)urges the
			 Government of Lebanon to request UNIFIL’s assistance to secure the
			 Lebanese-Syrian border against the entry of illicit arms or related material
			 under paragraphs 11(f) and 14 of United Nations Security Council Resolution
			 1701, and pledges earnest American support for this action, should the
			 Government of Lebanon choose to do so;
			(10)calls on the
			 international community to further support the mission of UNIFIL and efforts by
			 the United Nations Secretary-General to improve the monitoring of the Lebanese
			 border in order to effectively implement the arms embargo on armed groups in
			 Lebanon required by United Nations Security Council Resolution 1701;
			(11)affirms strongly
			 United States support for efforts to bring to justice those responsible for the
			 terrorist bombing of February 14, 2005, and both prior and subsequent
			 politically inspired assassinations, and for the Special Tribunal for Lebanon
			 established by the United Nations Security Council Resolution 1757;
			(12)endorses prompt
			 action by the Special Tribunal for Lebanon for the terrorist bombing of
			 February 14, 2005, and both prior and subsequent politically-inspired
			 assassinations, under Chapter VII of the United Nations Charter;
			(13)pledges continued
			 support for the democratically-elected and legitimate Government of Lebanon and
			 the Lebanese people against the campaign of intimidation, terror, and murder
			 directed at the Lebanese people and at political and public figures opposing
			 Syrian interference in Lebanon;
			(14)commends the many
			 Lebanese who continue to adhere steadfastly to the principles of the Cedar
			 Revolution and support the democratically-elected and legitimate Government of
			 Lebanon;
			(15)applauds the
			 Government of Lebanon’s efforts to fully extend Lebanon’s sovereignty over the
			 entire country through the internal deployments of the Lebanese Armed Forces,
			 including direct action against the Fatah al Islam group, and encourages the
			 Government of Lebanon to intensify these efforts; and
			(16)re-affirms its
			 intention to continue to provide financial and material assistance to support
			 the sovereignty, territorial integrity, unity, and political independence of
			 Lebanon under the sole and exclusive authority of the Government of
			 Lebanon.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
